UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- Exact name of registrant as specified in charter: Putnam Michigan Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: August 31, 2007 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 8/31/07 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FRN Floating Rate Notes FSA Financial Security Assurance G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company Q-SBLF Qualified School Board Loan Fund U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (98.4%)(a) Rating(RAT) Principal amount Value Michigan (87.9%) Adrian, City School Dist. G.O. Bonds, FSA, Q-SBLF, 4 1/2s, 5/1/26 Aaa $2,215,000 $2,125,669 Ann Arbor, Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 5s, 3/1/15 Aaa 1,315,000 1,408,155 Battle Creek, MI School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 4 3/4s, 5/1/23 Aaa 1,000,000 1,008,420 Charles Stewart Mott G.O. Bonds (Cmnty. College Fac.), MBIA, 5s, 5/1/19 Aaa 1,675,000 1,756,271 Clarkston, Cmnty. Schools G.O. Bonds, MBIA, Q-SBLF, 5s, 5/1/17 Aaa 1,500,000 1,594,080 Detroit, Downtown Dev. Auth. Tax Increment Rev. Bonds (Dev. Area No. 1), Ser. A, MBIA, 4 3/4s, 7/1/25 Aaa 1,500,000 1,502,190 Detroit, Swr. Disp. FRN, Ser. D, FSA, 4.191s, 7/1/32 Aaa 365,000 361,146 Detroit, Wtr. Supply Syst. Rev. Bonds (Sr. Lien), Ser. A, MBIA, 5 1/4s, 7/1/19 (Prerefunded) Aaa 2,480,000 2,668,802 Detroit/Wayne Cnty., Stad. Auth. Rev. Bonds, FGIC, 5 1/4s, 2/1/27 (SEG) Aaa 3,065,000 3,113,948 Ecorse, Pub. School Dist. G.O. Bonds, FSA, Q-SBLF 5s, 5/1/13 Aaa 1,700,000 1,805,519 5s, 5/1/12 Aaa 650,000 685,516 Fenton, Area Pub. Schools G.O. Bonds (School Bldg. & Site), MBIA, Q-SBLF, 5s, 5/1/23 Aaa 1,950,000 2,010,684 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City), Ser. A, 5 3/4s, 9/1/17 Ba1 360,000 365,375 (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 (Prerefunded) Ba1 315,000 324,189 Gibraltar, School Dist. G.O. Bonds (School Bldg. & Site), FGIC, Q-SBLF, 5s, 5/1/21 Aaa 2,000,000 2,068,480 Grand Rapids, Rev. Bonds (San. Swr. Sys.), MBIA 5s, 1/1/21 Aaa 500,000 519,305 5s, 1/1/20 Aaa 500,000 521,325 Harper Creek, Cmnty. School Dist. G.O. Bonds, Q-SBLF 5 1/8s, 5/1/31 (Prerefunded) Aa3 1,160,000 1,217,188 5 1/8s, 5/1/31 (Prerefunded) Aa3 1,030,000 1,078,987 Hartland, Cons. School Dist. G.O. Bonds, FGIC, Q-SBLF, U.S. Govt. Coll., 6s, 5/1/18 (Prerefunded) Aaa 1,500,000 1,587,975 Huron, School Dist. G.O. Bonds Q-SBLF, FSA, 5 5/8s, 5/1/15 (Prerefunded) Aaa 325,000 346,535 Q-SBLF, FSA, U.S. Govt Coll., 5 5/8s, 5/1/15 (Prerefunded) Aaa 675,000 719,726 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds, FGIC, 5.244s, 6/1/11 (Prerefunded) Aaa 1,400,000 1,405,656 Kalamazoo, Pub. Schools G.O. Bonds, FSA, 4 5/8s, 5/1/26 Aaa 1,000,000 987,020 Kent, Hosp. Fin. Auth. Rev. Bonds (Spectrum Hlth.), Ser. A, MBIA, 5 1/2s, 1/15/16 (Prerefunded) Aaa 1,450,000 1,554,545 Lansing, Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 5 3/8s, 6/1/20 (Prerefunded) Aaa 1,035,000 1,119,394 Manistee, Area School Dist. G.O. Bonds, FGIC, Q-SBLF, 5 3/4s, 5/1/19 (Prerefunded) Aaa 800,000 826,840 Marysville, Pub. School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/21 Aaa 1,640,000 1,717,949 MI Higher Ed. Fac. Auth. Rev. Bonds (Ltd. Oblig.- Hope College), Ser. A, 5.55s, 4/1/24 BBB 1,000,000 1,031,250 (Kalamazoo College), 5s, 12/1/20 A1 250,000 254,940 MI Muni. Board Auth. Rev. Bonds (State Clean Wtr. Revolving Fund) 5s, 10/1/23 Aaa 2,500,000 2,601,625 5s, 10/1/22 Aaa 1,000,000 1,045,210 MI Muni. Bond Auth. Rev. Bonds (Drinking Wtr. Revolving Fund), 5 1/2s, 10/1/18 (Prerefunded) Aaa 1,000,000 1,046,050 MI State Bldg. Auth. Rev. Bonds (Fac. Program), Ser. I, 4 3/4s, 10/15/25 A1 1,645,000 1,646,201 FGIC, zero %, 10/15/17 Aaa 1,000,000 635,140 MI State Comprehensive Trans. Rev. Bonds, Ser. B, FSA, 5 1/4s, 5/15/11 Aaa 1,475,000 1,554,753 MI State Hosp. Fin. Auth. Rev. Bonds (Oakwood Hosp.), Ser. A, 6s, 4/1/22 A2 1,000,000 1,056,020 (Holland Cmnty. Hosp.), Ser. A, FGIC, 5 3/4s, 1/1/21 A2 1,000,000 1,048,420 (Sparrow Hosp.), 5 1/2s, 11/15/21 (Prerefunded) A1 655,000 705,468 (Oakwood Oblig. Group), 5 1/2s, 11/1/17 A2 1,000,000 1,047,160 (Chelsea Cmnty. Hosp.), 5 3/8s, 5/15/19 BBB 1,000,000 984,160 (Midmichigan Hlth. Oblig. Group), Ser. A, 5s, 4/15/26 A1 730,000 721,255 (Hosp. Sparrow), 5s, 11/15/23 A1 835,000 835,601 MI State Hsg. Dev. Auth. Rev. Bonds, Ser. A 5 1/2s, 12/1/28 AA+ 1,000,000 1,017,890 3.9s, 6/1/30 AA+ 1,200,000 1,194,588 MI State Strategic Fund Solid Waste Disp. Rev. Bonds (SD Warren Co.), Ser. C, 7 3/8s, 1/15/22 BB/P 550,000 554,175 MI State Strategic Fund, Ltd. Mandatory Put Bonds (Dow Chemical), 5 1/2s, 6/1/13 A3 1,135,000 1,177,233 MI State Strategic Fund, Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 Aaa 1,500,000 1,875,855 (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Prerefunded) AAA/P 3,000,000 3,316,770 (Detroit Edison Co.), AMBAC, 4.85s, 9/1/30 Aaa 1,000,000 1,032,170 MI State U. VRDN, Ser. A, 4.05s, 8/15/32 VMIG1 1,100,000 1,100,000 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/34 BBB 3,000,000 3,043,860 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 Baa3 500,000 491,555 Mount Clemens Cmnty. School Dist. Rev. Bonds (School Bldg. & Site), Q-SBLF, 5 1/2s, 5/1/18 (Prerefunded) Aa3 1,350,000 1,441,665 New Haven, Cmnty. Schools G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/20 Aaa 2,000,000 2,088,420 Otsego, Pub. School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/27 (Prerefunded) Aaa 1,600,000 1,708,992 Pennfield, School Dist. G.O. Bonds (School Bldg. & Site), FGIC, Q-SBLF, 5s, 5/1/26 (Prerefunded) Aaa 1,000,000 1,068,120 Plymouth-Canton Cmnty., School Dist. G.O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 Aaa 2,000,000 2,038,400 Pontiac, Tax Increment Fin. Auth. Rev. Bonds, 6 3/8s, 6/1/31 BB+/F 750,000 775,883 Rochester Cmnty. School Dist. G.O. Bonds, Ser. II, Q-SBLF, 5 1/2s, 5/1/21 (Prerefunded) Aa3 1,400,000 1,497,846 Romulus, Township Cmnty. Schools G.O. Bonds, Q-SBLF, 5s, 5/1/11 Aa3 1,015,000 1,057,914 Roseville, School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/21 Aaa 1,500,000 1,559,730 Royal Oak, Hosp. Fin. Auth. Rev. Bonds (William Beaumont Hosp.), Ser. M, MBIA, 5 1/4s, 11/15/35 Aaa 1,000,000 1,015,320 Wayland, Unified School Dist. Rev. Bonds, FGIC, Q-SBLF, 8s, 5/1/10 Aaa 2,000,000 2,134,200 Wayne Cnty., Bldg. Auth. G.O. Bonds, Ser. A, MBIA 6s, 6/1/08 Aaa 2,405,000 2,432,826 5.35s, 6/1/09 Aaa 1,000,000 1,011,070 West Bloomfield, School Dist. G.O. Bonds (School Bldg. & Site) MBIA, 5 5/8s, 5/1/16 (Prerefunded) Aaa 1,000,000 1,066,260 FSA, Q-SBLF, 5s, 5/1/24 (Prerefunded) Aaa 1,325,000 1,415,259 Western MI U. Rev. Bonds, AMBAC, 5s, 7/15/10 Aaa 1,120,000 1,161,294 Whitmore Lake, Pub. School Dist. G.O. Bonds, FGIC, Q-SBLF 5s, 5/1/28 Aaa 125,000 127,458 5s, 5/1/28 (Prerefunded) Aaa 1,875,000 1,990,406 Zeeland, Pub. Schools G.O. Bonds (School Bldg. & Site), MBIA, Q-SBLF, 5s, 5/1/27 Aaa 1,425,000 1,455,638 Puerto Rico (10.1%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB 680,000 657,431 Cmnwlth. of PR, G.O. Bonds (Pub. Impt.) MBIA, 5 3/4s, 7/1/26 (Prerefunded) Aaa 2,500,000 2,636,700 Ser. A, U.S. Govt Coll., 5 1/4s, 7/1/30 Baa3 550,000 560,852 Ser. B, 5 1/4s, 7/1/16 Baa3 500,000 532,270 Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds, Ser. B, 5s, 12/1/16 Baa3 250,000 261,840 PR Commonwealth Infrastructure Fin. Auth. Special Oblig. Bonds, Ser. A, U.S. Govt. Coll., 5 3/8s, 10/1/24 (Prerefunded) AAA 1,500,000 1,580,325 PR Elec. Pwr. Auth. Rev. Bonds, Ser. HH, FSA, 5 1/4s, 7/1/29 (Prerefunded) Aaa 3,000,000 3,159,510 PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,400,000 1,485,143 Virgin Islands (0.4%) VI Pub. Fin. Auth. Rev. Bonds (Hovensa Refinery Fac.), 4.7s, 7/1/22 BBB 450,000 TOTAL INVESTMENTS Total investments (cost $103,529,764) (b) FUTURES CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 5 yr (Short) 40 $4,268,125 Dec-07 $5,549 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Goldman Sachs International $1,100,000 (E) 2/28/18 3.846% USD-SIFMA Municipal Swap Index $(3,917) (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International $650,000 (F) 2/28/08 - Municipal Market $122 Data AAA municipal 10 Year rate Lehman Brothers Special Financing, Inc. 650,000 2/29/08 - 4.27% minus 75 Lehman Brothers Municipal Swap Index Total (F) Security is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $107,506,238 . (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at August 31, 2007 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at August 31, 2007. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $103,529,764, resulting in gross unrealized appreciation and depreciation of $2,704,008 and $483,097, respectively, or net unrealized appreciation of $2,220,911. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at August 31, 2007. At August 31, 2007, liquid assets totaling $160 have been designated as collateral for open swap contracts. The rates shown on VRDN, Mandatory Put Bonds and FRN are the current interest rates at August 31, 2007. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations other than Mandatory Put Bonds are the original maturity dates. The fund had the following sector concentrations greater than 10% at August 31, 2007 (as a percentage of net assets): State government 29.5% Local government 22.1 Utilities and power 16.6 Health care 10.7 The fund had the following insurance concentrations greater than 10% at August 31, 2007 (as a percentage of net assets): MBIA 22.6% FSA 19.8 FGIC 16.8 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2007
